       Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 1 of 17



                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MUHAMMAD W ALIYUD-DIN
a/k/a "William R. Hoskins,"
              Petitioner                             CIVIL ACTION

               v.
                                                     N0.10-5851
THE ATTORNEY GENERAL OF
THE STATE OF PENNSYLVANIA,
          Respondent

                                     MEMORANDUM

 PRATTER,J.                                                                OCTOBER   M       2020

       Muhammad Waliyud-Din, a/k/a William R. Hoskins, moves to amend or alter judgment

under Rule 60(b )( 6) of the Federal Rules of Civil Procedure. The Commonwealth did not file a

response to the motion. For the reasons that follow, the Court denies the motion.

                           BACKGROUND AND PROCEDURAL HISTORY

       In 1976, Mr. Waliyud-Din was convicted of first-degree murder, criminal conspiracy, and

weapons offenses. In the intervening 45 years, he was awarded a second trial in state court,

challenged his sentence on direct appeal (which the Superior Court affirmed), filed two successive

PCRA petitions (each dismissed as untimely), directly appealed the dismissal of the second PCRA

petition, filed a federal habeas petition (the dismissal of which is now the basis of the pending

motion), filed a third PCRA petition (also dismissed as untimely), and filed a fourth PCRA petition

(which is pending and is based on the same actual innocence argument he advances in this motion).

       Mr. Waliyud-Din filed a federal habeas petition in 2010. This Court adopted Magistrate

Judge Rey's Report and Recommendation and dismissed the petition as untimely. Doc. No. 16.

Mr. Waliyud-Din is now seeking to re-open the prior habeas petition and to adjudicate the claims

based on new evidence which he claims shows he is actually innocent. He alleges that he obtained


                                                1
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 2 of 17



new exculpatory evidence on August 30, 2019 and March 2, 2020 that had not been disclosed by

the Commonwealth during his state proceedings. He contends that a previously undisclosed

witness statement and the results of a forensic analysis of tire tracks left at the crime scene

exonerate him but were withheld from him in violation of Brady v. Maryland, 373 U.S. 83 (1963).

And, he relies on a change in decisional law which post-dates his federal habeas petition.

McQuiggin v. Perkins, 569 U.S. 383 (2013), recognized an actual innocence exception to the

Antiterrorism and Effective Death Penalty Act of 1996's (AEDPA) statute of limitations. 28

U.S.C. § 2244(d)(l).

        Because his federal habeas petition was dismissed as untimely, the merits were never

adjudicated, and Petitioner contends that the dismissal has "perpetuate[d]" a "vehicle of injustice."

Doc. No. 24 at 13. Petitioner, Mr. Waliyud-Din, now moves under Federal Rule of Civil Procedure

60(b)(6).

        Contemporaneous with the pending motion, Petitioner filed an application for permission

to file a second or successive § 2254 petition. On August 27, 2020, the Third Circuit Court of

Appeals denied his application. Doc. No. 25 (entered Sept. 8, 2020). The Third Circuit found he

failed to make a prima facie showing that his claim relied on a "new rule" of constitutional law or

the factual predicate for the claim could not have been discovered through the exercise of due

diligence. The appellate court's denial does not provide further analysis.

                                       STANDARD OF REVIEW

        Rule 60 governs the relief from a final judgment, order, or proceeding. Fed. R. Civ. P. 60.

Pertinent here, Rule 60(b)(6) is a catch-all provision that permits a court to grant relief from a final

judgment based on any "reason that justifies relief," other than the five articulated grounds in (b)(1)




                                                   2
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 3 of 17



 through (5). 1 When considering a Rule 60(b)(6) motion, the Court is directed to use a "flexible,

 multi factor approach ... that takes into account all the particulars of a movant' s case." Cox v. Horn,

 757 F.3d 113, 122 (3d Cir. 2014). Granting such a motion, however, is warranted only in the

 "extraordinary circumstance[] where, without such relief, an extreme and unexpected hardship

would occur." Id. at 120.

                                                DISCUSSION

   I.    Procedural Bar

         As a threshold matter of jurisdiction, the Court must determine whether Petitioner's Rule

60(b) motion is in substance a successive habeas petition. Gonzalez v. Crosby, 545 U.S. 524, 531

(2005). The Supreme Court in Gonzalez expressed concern that petitioners may file Rule 60(b)

motions to "circumvent AEDP A's requirement[ s] that a new claim be dismissed unless it relies on

either a new rule of constitutional law or newly discovered facts" and that a "successive habeas

petition be pre-certified by the Court of Appeals." Id. at 531-32; 28 U.S.C. §§ 2244(b)(2), (3).

Where the Rule 60(b)(6) motion contains a "claim," the motion is really another habeas

application. Gonzalez, 545 U.S. at 524. The Supreme Court noted that, in most cases, determining

whether a motion advances a claim is "relatively simple": a motion seeking to add a new ground

for relief is one such example. Id. at 532.

        Where, however, the Rule 60(b)( 6) motion does not assert or reassert claims of error in the

state conviction, the motion is not treated as a successive habeas petition. Id. at 538. And where




         Rule 60(b) also authorizes relief for the following grounds: ( 1) mistake, inadvertence, surprise, or
excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic
or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; and (5) the
judgment has been satisfied, released or discharged; it is based on an earlier judgment that has been reversed
or vacated; or applying it prospectively is no longer equitable. Fed. R. Civ. P. 60(b)(l)-(5).



                                                      3
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 4 of 17



the motion challenges the district court's failure to reach the merits of the petition, the district court

need not pre-certify the motion to the appellate court.

         The pending Rule 60(b)(6) motion emphasizes that Petitioner's 2010 federal petition2 "was

not adjudicated on its merit." Doc. No. 24 at 6, 11. Construing the motion liberally as the Court

must, it appears as though Petitioner challenges the dismissal of his federal petition on procedural

statute of limitations grounds. This Court previously ruled that his petition was time barred, and

thus did not reach the substance of the relief sought.

         Petitioner contends that intervening changes in decisional law create an exception to

AEDPA's procedural bar. Specifically, McQuiggin v. Perkins held that petitioners who make a

"convincing actual innocence claim" may proceed despite procedural bars, including statutes of

limitations.    569 U.S. 383, 392 (2013).           And, Petitioner contends that "newly discovered

evidence"-the witness statement of Pearl Perkins and the forensic report of tire tracks-

establishes his actual innocence. Because neither the pending motion nor the federal judgment

dismissing the first petition as untimely "substantively addresses federal grounds for setting aside

the movant's state conviction," the Rule 60(b)(6) is not properly characterized as a second or

successive habeas petition. 3 Gonzalez, 545 U.S. at 533; Parham v. Klem, 496 F. App'x 181, 184

(3d Cir. 2012) (petitioner seeking to equitably toll statute oflimitations with a gateway claim of




2
        Among other things, the 2010 petition alleged a "violation of the laws" (the Interstate Agreement
on Detainers Act), ineffective counsel relating to waiver of rights under the Detainers Act, and erroneous
denial of his motion as untimely by the PCRA court based upon newly discovered evidence. Doc. No. 1 at
10-11.

3
         Were the Court to conclude that the Rule 60(b)(6) motion was in substance a second or successive
habeas petition, it would lack the subject matter to consider the motion. 28 U.S.C. § 2244(b)(3)(A) ("Before
a second or successive application permitted by this section is filed in the district court, the applicant shall
move in the appropriate court of appeals for an order authorizing the district court to consider the
application."). As noted above, the Third Circuit has already denied Petitioner's application to file.


                                                       4
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 5 of 17



actual innocence did not "seek vindication of a claim"). Accordingly, Petitioner did not need to

seek leave to file from the Third Circuit. That alone, however, is not the end of the inquiry.

 II.    Relief Under Rule 60(b)(6)

        To warrant relief under Rule 60(b)( 6) and justify reopening a final judgment, a petitioner

must demonstrate "extraordinary circumstances."         Gonzalez, 545 U.S. at 535; Mayberry v.

Maroney, 558 F.2d 1159, 1163 (3d Cir. 1977). Construing the motion liberally, Petitioner seeks

relief on the basis that the Supreme Court's 2013 decision in McQuiggin recognized an exception

to AEDPA's statute of limitations upon a credible showing of actual innocence. 569 U.S. 383

(2013). At the time his federal petition was pending, McQuiggin was not yet decided nor had the

Third Circuit announced that a change in decisional law could serve as an "extraordinary

circumstance." Doc. No. 24 at 21; Satterfield v. Dist. Att 'y of Phila, 872 F.3d 152 (3d Cir. 2017).

Petitioner submits he should now be able to "override the AEDPA time limitations" (which

prompted dismissal of his first petition) because newly discovered evidence allegedly establishes

his actual innocence.

       The Third Circuit Court of Appeals did hold in Satterfield that McQuiggin effected a

change in decisional law. Satterfield, 872 F .3d at 159. But finding that this change in the law may

properly undergird a Rule 60(b)(6) motion is considerably less certain. The Third Circuit has

noted repeatedly that "intervening changes in the law rarely justify relief from final judgments

under 60(b)(6)." Cox v. Horn, 757 F.3d 113, 121 (3d Cir. 2014). Satterfield provides the court

with a roadmap to analyze a Rule 60(b)(6) motion; it does not compel relief. Instead, the Third

Circuit instructed district courts to consider "the nature of the change along with" "the full panoply

of equitable circumstances." Satterfield, 872 F.3d at 161-62. Where a Rule 60(b)(6) motion

advances an actual innocence argument based on McQuiggin, the district court "should focus its




                                                  5
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 6 of 17



efforts primarily on determining whether [petitioner] has made an adequate showing of actual

innocence to justify relief." Id. at 163.

        A. Whether the Rule 60(b)(6) Motion is Timely

        A motion under Rule 60(b)(6) must be made within a "reasonable time." Fed. R. Civ. P.

60(c)( 1). Where relief is sought under Rule 60(b )( 6) based on a change in law, the time period for

reasonableness is measured from the date of decision. Burton v. Horn, 2018 WL 5264336 (E.D.

Pa. Oct. 22, 2018). Generally, filing for relief under Rule 60(b)(6) more than a year after final

judgment is untimely absent some extraordinary circumstance to excuse the movant. Gordon v.

Monoson, 239 F. App'x 710, 713 (3d Cir. 2007). The Supreme Court issued its McQuiggin

decision in 2013, and the Third Circuit decided Satterfield in 2017. Petitioner did not file the

pending motion until July 31, 2020-nearly seven years after McQuiggin and three after

Satterfield.

        The affidavit from Lawrence Simons (discussed further below), which Petitioner submits

to cast doubt on his conviction, was signed January 4, 2004. In it, Mr. Simons recants his testimony

against Petitioner in a separate federal case from the 1982 in which Petitioner was charged with

various drug offenses. Doc. No. 24 at 35. Petitioner does not state when he came into possession

of the affidavit. But, Petitioner was on notice as early as 2005 that Mr. Simons had recanted his

testimony because he relied on the affidavit in at least one other action. United States v. Dawson,

2005 U.S. Dist. Lexis 6122 (E.D. Pa. Mar. 24, 2005). If Petitioner wanted to make an actual

innocence argument on the basis that the Simons testimony in the 1976 murder trial was also




                                                 6
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 7 of 17



perjurious, he had circumstantial evidence for that argument eight years before McQuiggin was

decided, and certainly in 2013. 4

         Instead, Petitioner now contends the motion is timely because he filed it only four months

after receiving the forensic tire track report. Because Petitioner relies on the cumulative "new"

evidence to form his actual innocence argument, the delay does not appear to be so utterly

unreasonable as to constitute a fatal flaw. 5

         B. The Nature of the Change in Decisional Law

         Petitioner seeks to re-open the federal petition based on a narrow exception to AEDPA's

strict procedural bar. The exception to AEDPA's statute oflimitations recognized in McQuiggin

is grounded in the court's "equitable discretion" to ensure that innocent people are not incarcerated.

McQuiggin, 569 U.S. at 392. Because the interest in preventing such a fundamental miscarriage

of justice is so "deeply embedded within our system of justice," the Third Circuit has found that




4
       And indeed, Mr. Simons's recanted testimony was included in first federal habeas petition which
was dismissed wherein Petitioner challenged a denial of a state petition as untimely.
5
          To the extent the Court construes the motion to also re-open the petition on the independent ground
that there is newly discovered evidence, this claim is time-barred. Petitioner concedes that motions filed
under Rule 60(b)(2) (governing newly discovered evidence) must be filed within a one-year timeframe.
Doc. No. 24 at 7, 9. But Petitioner misconstrues when the clock starts: motions under Rule 60(b)(2) must
be made "no more than one year after entry of judgment or order or date of the proceeding." Fed. R. Civ.
P. 60( c)( 1). This Court denied his request for habeas relief in 2011. It is nearly 9 years later that Petitioner
has brought this motion. Petitioner initiated the pending motion in July 2020, almost a year after receiving
Pearl Perkins' witness statement and 4 months after receiving the tire tracks report. Accordingly, his motion
is not timely: the date of judgment and not the date ofreceipt of newly discovered evidence governs.
         Perhaps aware that his motion based on newly discovered evidence is time-barred, he is fashioning
the claim as a Rule 60(b)(6) motion, which is not subject to the strict one-year limitation. But a motion
based on newly discovered evidence by any other name is still a Rule 60(b)(2) motion. See Burton v. Horn,
2018 WL 5264336, at *6 (E.D. Pa. Oct. 22, 2018) ("[T]he function of a motion, not the caption of the
motion, dictates which Rule applies."). The Rule 60(b)(6) catch-all provision is designed as a gap-filler,
where the requested relief is not available in the enumerated categories of (b)(l)-(5). When the requested
relief does fall into one of those buckets, the catch-all provision is not available. Walsh v. United States,
639 F. App'x 108, 111 (3d Cir. 2016). Because the one-year limitation has expired, any independent claim
based on newly discovered evidence is time-barred.


                                                        7
       Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 8 of 17



the rule in McQuiggin together with a "proper demonstration of actual innocence" should be

enough to support relief under Rule 60(b)( 6). Satterfield, 872 F .3d at 163.

        C. Whether Petitioner Makes an Adequate Showing of Actual Innocence

        Petitioner will only overcome his time-barred petition if he can make a "credible showing

of actual innocence." This is no simple task: Petitioner must persuade the district court that,

considering the new evidence, "no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt." Id. A court must "make a probabilistic determination about what

reasonable, properly instructed jurors would do" when considering the new evidence. Schlup v.

Delo, 513 U.S. 298,299 (1995).

        To support his claim, Petitioner must introduce "new reliable evidence-whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence-

that was not presented at trial." Id. at 324. Consideration of "any admissible evidence is proper."

Bousley v. United States, 523 U.S. 614, 624 (1998). Here, Petitioner submits two pieces of

evidence-a witness statement and forensic tire track report-neither of which were introduced at

trial, nor allegedly disclosed to Petitioner during trial preparation: And, for good measure, he

includes a 2004 sworn affidavit of Lawrence Simons, who had testified for the Commonwealth at

trial. In the affidavit, Mr. Simons recants his testimony against Petitioner in a related case and

states that he was "coerced ... to lie." Doc. No. 24 at 32.

        i.     The "New Evidence"

       Before weighing the sufficiency of the evidence, the Court must determine whether the

evidence Petitioner submits is "new." Evidence is not "new" for purposes of establishing actual

innocence "if it was available at trial, but a petitioner merely chose not to present it to the jury."

Goldblum v. Klem, 510 F .3d 204, 226 n.14 (3d Cir. 2007). Here, Petitioner submits a witness

statement from Pearl Perkins and a forensic tire truck report. The witness statement was taken on


                                                  8
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 9 of 17



November 5, 1975-the date of the murder for which Petitioner was convicted. Doc. No. 24 at

29. Although it is difficult to discern the exact date of the tire report, it appears to be dated

November 6, 1975. Doc. No. 24 at 30. Petitioner alleges that the Commonwealth improperly

withheld this information from him. That said, Petitioner attaches an affidavit from Joseph Rhone,

Petitioner's co-defendant who .is also currently incarcerated for the same murder charge as

Petitioner. Mr. Rhone attests that the witness statement and report were included in his discovery

materials and that he shared them with Petitioner's daughter in 2020. Doc. No. 24 at 36. This

certainly suggests that it is doubtful that these materials were withheld from Petitioner as he

prepared for trial.

        Although the Court is not persuaded that the witness statement and report constitute "new"

evidence, the Court will still consider whether it was more likely than not that no reasonable juror

would have convicted him considering these two pieces of evidence.

        First, Petitioner relies on Ms. Perkins' witness statement, given shortly after the shooting,

to establish that the man the Commonwealth identifies as Petitioner "was in front of her house

when she heard the shooting begin." Doc. No. 24 at 22. Petitioner thus argues that he could not

have been involved in the shooting because he was down the street from where the shots were

fired. Ms. Perkins informed officers that she saw a man on the comer of Bayard and Rumford

looking north up Bayard Street. She then heard a noise which she first described as sounding like

a car accident. She saw the man, who seemed to be waiting for someone, take off running across

the street. Ms. Perkins then returned inside her house. Doc. No. 24 at 29. Notably, Ms. Perkins'

description of the man on the comer overlaps with the testimony of Maria Cook-a witness for

the Commonwealth at trial. Both women described the "brown hat" Petitioner was wearing at the

time. Doc. No. 11-1 at 2 (Ex. A); Doc. No. 24 at 29. Ms. Perkins' statement could as easily be




                                                 9
       Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 10 of 17



taken to mean that Petitioner was waiting for an associate to pull the trigger-the narrative the

Commonwealth put forward at trial when the jury convicted Petitioner.

        The contents of the tire track report are, however, favorable to Petitioner. The report notes

that the impressions removed from a Cadillac "do not compare favorably with photographs of tire

impressions removed from the scene." Doc. No. 24 at 30. That said, the standard to establish

actual innocence is not satisfied by creating a reasonable doubt in the light of new evidence,

Schlup, 513 U.S. at 329; rather, it is whether no reasonable juror would have found the defendant

guilty. Accounting for the contents of the tire track report, the jury would have had to accept that

the officers pulled over the wrong green Cadillac which coincidentally contained a driver and

passenger whose clothing descriptions matched those of two men who were just spotted on Bayard

in connection with the shooting.      The Court finds this alternative narrative to be certainly

challenging for a reasonable jury to accept.

       ii.     The Simons Affidavit

       Petitioner's remaining proffered evidence is an affidavit from 2004 in which Lawrence

Simons recanted his testimony against Petitioner in a separate drug case.           Two issues are

immediately apparent: first, the affidavit does not discuss the 1975 murder, the conviction for

which Petitioner claims his innocence. Second, Mr. Simons has before been found an "incredible"

witness by the court on the very issue of the affidavit's contents. After submitting two affidavits

in which he described his alleged false testimony in the 1982 trial against Petitioner, Mr. Simons

testified in an evidentiary hearing before, this Court's colleague, Judge Bartle of the Eastern

District of Pennsylvania. Judge Bartle completely rejected Mr. Simons's about-face:

               In a word, we find his affidavits and testimony totally lacking in credibility. He
               testified falsely at the recent hearing that there was an undisclosed deal between
               him and the Government. Likewise, he testified falsely before us that he had lied
               at the 1982 trial about the drug organization of Dawson and Hoskins and their



                                                 10
          Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 11 of 17



                   involvement in criminal activity. When not exercising his Fifth Amendment rights,
                   his answers on the stand were often tentative and not in any way convincing.
                   Simons simply did not exhibit the demeanor of a person telling the truth.

    United States v. Dawson, 2005 U.S. Dist. LEXIS 6122, at *12-13 (E.D. Pa. Mar. 24, 2005).

            Because Mr. Simons has already been found to lack credibility regarding his recanted

    testimony in 1982, and because Petitioner does not proffer any evidence about recanted testimony

    in the 197 6 trial, it is unnecessary to conduct an evidentiary hearing to evaluate Mr. Simons' s

    credibility.

            At the same hearing, Judge Bartle credited the testimony of then Assistant District Attorney

Andrea Foulkes 6, whom Petitioner now accuses of suborning perjury:

                   In contrast, we find the witnesses who testified on behalf of the Government,
                   [A.D.A] Andrea Foulkes, [F.B.I. Agent] James Sweeny, and [A.U.S.A.] Robert
                   Welsh, to be completely believable. Unlike Simons, they presented honest and
                   straightforward answers when questioned about Simons' cooperation with the
                   Government in the case against Dawson and Hoskins. Each of these witnesses was
                   unwavering in denying allegations of Government coercion or wrongdoing or any
                   secret deal between Simons and the Government.

Dawson, 2005 U.S. Dist. LEXIS 6122, at* 12-13. Petitioner does not appear to accuse Ms. Foulkes

of having withheld the evidence he now seeks to introduce; rather, he submits the evidence was

"improperly withheld by District Attorney McGill." Doc. No. 24 at 8. Nor is there anything in

the present version of the motion detailing regarding Ms. Foulkes's involvement in the 1976

murder trial. Instead, Mr. Simons's affidavit accuses Ms. Foulkes of securing his false testimony

in the 1982 drug offense trial against Petitioner.




6
           Ms. Foulkes is now an Assistant United States Attorney.


                                                     11
       Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 12 of 17



         The Court credits the findings from the 2005 evidentiary proceeding. Judge Bartle did not

appear to consider this a close issue. Because the validity of Mr. Simons's statements in 2004 are

dubious, it carries minimal weight in the actual innocence analysis. 7

         iii.    Evidence Presented to the Jury

         Any evaluation of the new evidence must be considered in light of what was presented to

the jury and factored into the verdict.           In affirming the conviction, the Superior Court of

Pennsylvania referenced the eyewitness testimony of Maria Cook who identified Petitioner as the

driver of a Cadillac, which was parked on Bayard Street and blocked traffic on the street.

Ms. Cook described Petitioner as wearing a "short brown felt hat," which matches the description

given by Ms. Perkins. Doc. No. 11-1 at 2 (Ex. A). The Commonwealth also introduced the

testimony of Frederick Robb who, when leaving his home on Bayard, saw Petitioner and another

man get out of the Cadillac and stand at the comer of Bayard. The Commonwealth's third witness,

Robert Brown, testified that the victim emerged from his home on Bayard at which point Petitioner

signaled to his companion. Doc. No. 11-1 at 3. The Superior Court then noted Petitioner and his



7
         Recently, the Third Circuit Court of Appeals had occasion to revisit McQuiggin and Satterfield on
a Rule 60(b)6) motion. Gerald Howell v. Superintendent Albion SCL et al., No. 19-1780 (3d Cir. Oct. 21,
2020). The appellate court found the rare case in which a petitioner might credibly assert his actual
innocence. There, three of the four witnesses put on by the Commonwealth have since recanted their
testimony. A fourth individual-who appeared at petitioner's preliminary hearing but did not testify at
trial-later confessed to the murder for which petitioner was convicted. Id., slip op. at 2-3. The District
Court concluded that the recanted testimony was unreliable "simply because they [were] recantations" and
did not hold an evidentiary hearing to test this theory. Id., slip. op. at 14. The Third Circuit disagreed: the
substance of multiple recantations-two of which directly implicated the confessor-warranted more than
a cursory dismissal. The appellate court vacated the denial of the petitioner's Rule 60(b)( 6) motion and
remanded for an evidentiary hearing on the new evidence. Id., slip. op. at 18.
         This is not that case. Although the Court finds that an evidentiary hearing is not necessary, it has
not neglected to evaluate the reliability of the proffered new evidence. Critically, the reliability of the
"recanted" testimony has already been examined in an evidentiary hearing and Mr. Simons has been found
to be incredible. Nor was the "recanted" testimony given in Petitioner's murder trial; rather, it was offered
in a separate drug offense trial nearly six years later. Finally, it is doubtful that the proffered evidence is
actually "new," although the Court does not rest its decision on this point.



                                                      12
        Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 13 of 17



companion "ran to the decedent" and "fired thirteen bullets into his body." Doc. No. 11-1 at 3.

Petitioner and his companion returned to the Cadillac and were arrested approximately 19 minutes

later. Doc. No. 11-1 at 3.

        The Commonwealth also introduced testimony from police officers that they had observed

Petitioner, his co-defendant, and the victim together the day before the shooting. Doc. No. 11-1

at 9. This testimony went to the conspiracy charge and to establishing an association between the

victim and the defendants. 8 Doc. No. 11-1 at 10. Finally, Lawrence Simons testified that Petitioner

had hired him to kill one of the Commonwealth's witnesses after the witness identified Petitioner.

Doc. No. 11-1 at 7.

        Collectively, the testifying witnesses placed Petitioner near the crime scene, described the

clothes Petitioner and his associate wore at the time and the green Cadillac Petitioner was driving

when officers stopped him shortly after the shooting, and established Petitioner and the victim

knew each other. The Superior Court found enough evidence to infer Petitioner's "leadership role"

in "dispatch[ing] the others to do the shooting." Doc. No. 11-1 at 11.

        Accounting for the "new evidence," the Court is not persuaded that no reasonable jury

would have found Petitioner guilty.         Petitioner has not made a credible showing of actual

innocence.

        iv.     The Request for an Evidentiary Hearing

        To fully supplement the factual record, Petitioner requests the Court order an evidentiary

hearing. The Court is not obligated to do so and there are obvious drawbacks to granting that

request: first, the intervening 45 years between Petitioner's first trial and this motion cannot be



8
        The officers testified in plain clothes and were not identified to the jury as police officers. The
Superior Court concluded this was not an abuse of discretion as the testimony went to establish an overt act
by alleged co-conspirators. Doc. No. 11-1 at 9-10.


                                                    13
       Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 14 of 17



understated.   Not only is memory loss a significant consideration which often undermines

credibility, it is highly likely that witnesses are unavailable. For example, Ms. Perkins was born

in 1925. Doc. No. 24 at 29. Second, the Court need not grant an evidentiary hearing when it

would be futile to do so. To the extent the Court coµld order a hearing specifically to address

Mr. Simons's recantation of his testimony against Petitioner, Mr. Simons's credibility was already

considered in the evidentiary hearing before Judge Bartle. Petitioner provides no evidence to show

Mr. Simons has become more truthful or compelling since the finding by this Court's colleague.

       Petitioner also submits that an evidentiary hearing is necessary to test the credibility of

then-Assistant District Attorney Andrea Foulkes given her alleged "history of allowing false

testimony." Doc. No. 24 at 24. As noted, at that same 2005 hearing, Judge Bartle credited the

testimony of the Commonwealth witnesses. To argue that Ms. Foulkes has since been found to

have exchanged pleas for perjured testimony, Petitioner refers to supposed articles :from the

Philadelphia Daily News and Harrisburg Patriot News which ostensibly discredit Ms. Foulkes but

Petitioner does not include the publication date, title, or author. The Court was unable to track

down these articles-to the extent they exist-nor does the Court find them necessary. Judge

Bartle evaluated Mr. Simons's and Ms. Foulkes's credibility and the Court respects his findings

here, coupled with the complete absence of any reason to conclude otherwise. Accordingly, the

Court denies Petitioner's request for an evidentiary hearing.

       D. Additional Equitable Circumstances

       Given the Third Circuit's instruction that the change in law announced in McQuiggin

carries significant weight, the Court's primary concern is whether Petitioner has made the

threshold showing of actual innocence. The Court may also consider other equitable factors,

although these will be accorded less weight.




                                                14
       Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 15 of 17



        "When more time has elapsed since the final conviction, a court will give more weight to

the state's interest in finality." Satterfield, 872 F.3d at 164. Petitioner was convicted in 1976 and

brings this motion in 2020. Of course, the passage of nearly 45 years is by no means a bar to relief,

provided Petitioner makes the threshold showing of actual innocence. The Commonwealth's

interest in "finality and comity," Cox v. Horn, 757 F.3d 113, 125 (3d Cir. 2014), is rightfully

balanced against the "fundamental right not to be wrongfully convicted," House v. Bell, 547 U.S.

518, 536-37 (2006). But, as noted above, the Court does not find that the requisite showing of

actual innocence was made here.

        As an additional equitable factor, the Court may consider Petitioner's ineffective assistance

of counsel claim. Satterfield, 872 F.3d at 164; Doc. No. 14. at 5. The Supreme Court has yet to

hold that a petitioner is entitled to habeas relief upon a freestanding claim of actual innocence.

Herrera v. Collins, 506 U.S. 390, 404-05 (1993). Instead, a showing of actual innocence opens

the door for a petitioner to assert a constitutional claim-such as ineffective assistance-

notwithstanding a procedural bar. McQuiggin, 569 U.S. at 392. A colorable claim for ineffective

assistance of counsel requires a showing that counsel's performance fell below the constitutional

minimum and that such error prejudiced Petitioner. Strickland v. Washington, 466 U.S. 668

(1984). Here, Petitioner contends that his counsel failed to argue that his conviction was obtained

in violation of the Interstate Agreement on Detainers Act, Pub. L. No. 91-537, 84 Stat. 1397

(1970). Doc. No. 1.

       To the extent Petitioner's counsel erred, it had no bearing on Petitioner's conviction

challenged here.   Counsel's advice to waive Petitioner's rights under the Detainers Act was

provided after Petitioner was convicted in 1976, granted a new trial, and again convicted.

Petitioner's rights under the Detainers Act were only implicated in 1982 when federal authorities




                                                 15
       Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 16 of 17



arrested Petitioner on a series of drug charges. Doc. No. 11-1 at 3-4. Petitioner does not claim

that counsel failed to investigate or present exculpatory testimony at trial-which would support

the actual innocence exception. Accordingly, despite Petitioner raising an ineffective-assistance

claim, the Court does not find that such a claim weighs in favor of finding an extraordinary

circumstance.

        Accordingly, the additional equitable factors are by no means so significant as to alter the

analysis absent a threshold showing of adequate innocence.

III.    Equitable Tolling

        Petitioner also seeks relief from the Court on the grounds that his petition was subject to

equitable tolling under AEDPA's statute of limitations. So doing, Petitioner revives an argument

previously considered and rejected by this Court. Magistrate Judge Hey found that Petitioner

failed to demonstrate "extraordinary circumstances" to warrant equitable tolling. Specifically,

Petitioner's claim that he was given erroneous advice by counsel concerned only the filing of his

state PCRA petition; it had no bearing on the filing of the federal petition. And, Petitioner failed

to establish diligence, given that he waited nearly five years after the PCRA litigation concluded

to file his federal habeas petition. Doc. No. 14. at 9-10. This Court adopted the Magistrate Judge's

findings, Doc. No. 16, and the Third Circuit Court of Appeals affirmed, Doc. No. 17. To the extent

the pending motion advances an argument for equitable tolling not already considered and rejected

by this Court in 2011, the remaining contentions are considered-and rejected-as part of the

actual innocence claim.




                                                16
      Case 2:10-cv-05851-GEKP Document 26 Filed 10/23/20 Page 17 of 17



                                        CONCLUSION

       For the reasons set out in this memorandum, the Court denies Mr. Waliyud-Din's motion

to alter or amend judgment and enters the accompanying Order.




                                             17
